Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-14, 18-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880) and Taniguchi (US 2004/0144477) and further in view of Tang (7,749,116) or Ou Chen (6,663,520).  Regarding claim 1, Shishido discloses a panel for a game ball, the panel comprising an inner layer (17b, 16c) having inner and outer faces, an outer layer (14, 16a) and a carrier material (17a, 16b) disposed between the inner and outer layers. Note Figure 13 of Shishido. Further, Shishido teaches for the layers to be bonded to one another and the insertion of a bladder (2) within the ball. Note column 2, lines 50-55 and column 6, lines 43-66 stating that the layers are bonded to one another. It is noted that Shishido does teach that the carrier material (17a, 16b) comprises woven fabric (16b) and a shock absorbing member (17a).
However, Shishido lacks the teaching for the inner face of the inner layer to comprise a textured surface to promote adhesion as recited. Fushihara reveals that it is old and well-known in the art of sports balls to provide a textured surface for the surfaces in order to promote adhesion.  Note paragraph [0044] of Fushihara. It would have been obvious to one of ordinary skill in the art to roughen the surfaces of the layers of Shishido in order to promote adhesion between the various layers of the ball.
Regarding the limitation for the molding to be three-dimensional molding, it is noted that Shishido states that the cover panel (6) can be made from a synthetic leather (5:1-3), however,
Shishido does not state that that the inner and outer layers are three dimensionally molded layers as recited. Taniguchi reveals that it is known in the art of soccer balls to form the cover panels by three dimensional molding. Note Figures 5A-5F and paragraphs [0041]-[0044] of Taniguchi teaching that the panels may be formed by a three dimensional molding process. It would have been obvious to one of ordinary skill in the art to form the cover panels of Shishido by a three dimensional molding process such as taught by Taniguchi in order to improve the interconnection of the panels and also provide improved resistance to undesirable moisture penetration. Note paragraph [0045] of Taniguchi.  Note also paragraph [0011] of Taniguchi stating that the instant method overcomes the disadvantages of known methods.  
Regarding the limitation for the carrier material to enclose the outer and side faces of the inner layer it is noted that Shishido lacks this teaching. Both Tang and Ou Chen disclose ball panel constructions comprising an inner layer having inner and outer faces and side faces, an outer layer, and a carrier material. Note Figure 3 and column 7, lines 39-55 of Ou Chen disclosing a cushion pad (114) of foam material, a lining layer (113) of fabric material and a cover layer (112).  Note Figures 7(i), (7j) and column 8, lines 49-61 of Tang disclosing a cushion pad (17) of foam material, a fabric material (18) and a cover layer (16).  Both teachings show that it is known in the art of sports balls to have the carrier material disposed between the inner and outer layer (i.e., the lining layer (113) of Ou Chen and the fabric material (18) of Tang) such that it entirely encloses the outer face and side faces of the inner layer.  It would have been obvious to one of ordinary skill in the art to have the carrier material (17a, 16b) of Shishido extend as shown in Figure 3 of Ou Chen or Figures 7(i), 7(j) of Tang in order to improve the adhesion between the outer layer (14, 16a) and the carrier material (17a, 16b) by increasing the bonded surface areas or to provide an alternative structure for adhering the layers of a panel together. It is noted that Shishido states that the folded portion (19) is bonded to the thickness adjusting member (15).
Regarding the limitation for the inner layer to have a planar structure, note Figures 9 and 10 of Shishido showing the panels with layers in a planar form. The panel of the combination is seen as defining an inner layer having a planar structure as recited which is configured to contact the bladder disposed in the ball and then form the generally spherical shape.
Regarding claim 2, note Figure 13 of Shishido showing the outer layers as comprising a first layer (16a) and a second layer (14). As shown, the first layer interfaces with the carrier material (17a).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to provide the second layer with a textured surface in order to promote adhesion between the various layers of the ball.
Regarding claim 5, note column 6, lines 8-18 Shishido stating that the thickness adjusting member (10) may comprise a foaming member made from polyurethane. Note also column 7, lines 36-55 of Shishido stating that the thickness adjusting member is constituted by three-layered woven fabrics and two layered shock absorbing members in order to increase the strength of the thickness adjusting member and the function of protecting the bladder. It would have been obvious to one of ordinary skill in the art to provide additional shock absorbing members and woven fabrics to the embodiment of Figure 13 in order to further enhance the strength of the thickness adjusting member and the function of protecting the bladder. By providing an additional layer of the thickness adjusting member (i.e. 17c) on the inner face of the woven fabric (16c), Shishido would provide an inner layer that would include foamed polyurethane as recited. Regarding the limitation for the outer layer to comprise a polyurethane, Shishido states that the cover material (14) comprises leather or synthetic leather. Note column 5, lines 1-6. However, Shishido does not state that the synthetic leather comprises a polyurethane.
Tang reveals that it is known in the art of sports balls comprising a synthetic leather cover to use polyurethane. Note column 5, lines 53-60. It would have been obvious to one of ordinary skill in the art to use polyurethane as the cover material for the ball of Shishido in order to take advantage of that material’s physical characteristics such as durability.
Regarding claim 7, the combination of Shishido in view of Fushihara teaches a textured surface of the carrier material in order to promote adhesion between the layers.
Regarding claim 8, for this claim the outer layer is considered to comprise the panel (14), the woven fabric (16) and the shock absorbing member (17a). Thus, the outer layer has an embedded structure element comprising a woven fabric.
Regarding claim 9, the panel as taught by Shishido would obviously be resistant to abrasion and wrinkling to some extent and thus meets the claim limitation.
Regarding claim 10, the limitation for the layers to be bonded by thermal energy is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Here, the end products are the same, namely a panel for a game bail having adhesively bonded layers and thus, the claim is rendered obvious by the teachings of the combination. In the alternative, the examiner takes official notice that it is well known in the art of game ball construction to use heat-activated adhesives for bonding purposes and to use a heat-activated adhesive for the bonding in the ball of Shishido would have been obvious to one of ordinary skill in the art in order to secure the layers together.
Regarding claim 11, note the rejection of claim as these claims recite substantially similar claim limitations. It is noted that Shishido teaches a bladder carcass (2, 4, 5) disposed under the panels for inflation purposes. It would have been obvious to one of ordinary skill in the art to provide a textured surface between the various bonded layers in order to promote adhesion between the layers. It is noted that the combination of Shishido as modified by Ou Chen or Tang defines the indentation for the inner side of the carrier material that receives and encloses the inner layer. For example, providing the carrier layer (17a, 16b) as shown in Figure 13 of Shishido with the downturned ends defines an indentation in the inner side of the carrier material that receives and encloses the inner layer (17b, 16c).
Regarding claim 12, note Figure 13 of Shishido showing the carrier material (17a, 16b) with a woven material (16b).
Regarding claim 13, the combination of Shishido in view of Fushihara teaches a textured surface for the inner side of the inner layer in order to promote adhesion therebetween.
Regarding claim 14, the carrier material (17a, 16b) of Shishido defines a woven fabric layer (16b) for the thickness adjusting member. Shishido also teaches that it is known to form the thickness adjusting member with a polyester film, a PVC film, a polyethylene film and a polypropylene film. Note column 6, fines 30-42 stating that the film provides great tensile strength, flexibility, light weight and small thickness. It would have been obvious to one of ordinary skill in the art to provide the thickness adjusting member of Figure 13 with the film as taught by Figure 6 in order to provide the thickness adjusting members with greater tensile strength, flexibility, light weight and small thickness. It is noted that the specification does not provide a particular definition for “foil” and thus, a thin sheet material such as taught by the film of Shishido is considered to be a foil as recited.
Regarding claim 18, note column 6, line 66 through column 7, line 1 of Shishido stating that the thickness adjusting member can have a thickness of 1 to 7 mm. It is noted that the carrier material (17a, 16b) comprises only a portion of the thickness adjusting member as shown in Figure 13. Thus, carrier material would appear to have a dimension to that claimed. It is noted that the particular dimension for the thickness of the earner material is considered to be obvious given the teachings of Shishido and lacking a showing of criticality for the particular dimension by the demonstration of a new and unexpected result obtained therefrom and because it appears that the dimension as taught by Shishido would accomplish similar purposes.
Regarding claim 19, note column 6, lines 56-66 of Shishido stating that the panels (14) onto which the thickness adjusting members (15) are bonded onto the cover rubber layer with adhesive. Because the cover rubber layer is part of the bladder carcass (2, 4, 5), the panels are secured to the bladder by an adhesive.
Regarding claim 20, the limitation for the adhesive to be cured by heat treatment is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Here, the end products are the same, namely a panel for a game bail having adhesively bonded layers and thus, the claim is rendered obvious by the teachings of the combination. In the alternative, the examiner takes official notice that it is well known in the art of game ball construction to use heat-activated adhesives for bonding purposes and to use a heat-activated adhesive for the bonding in the ball of Shishido would have been obvious to one of ordinary skill in the art in order to secure the layers together.
Regarding claim 21, each of the panels of Shishido teach an inner layer (17b, 16c), an outer layer (14, 16a) and a carrier material (17a, 16b) disposed between the inner and outer layers as recited.
Regarding claim 22, the combination of Shishido in view of Fushihara teaches a textured surface for the inner and outer sides of the carrier material of Shishido that promotes adhesion.
Regarding new claim 23, Shishido teaches a panel structure for a ball comprising an inner layer (17b, 16c) having inner and outer faces, an outer layer (14, 16a) and a carrier material (17a, 16b) disposed between the inner and outer layers. Note Figure 13 of Shishido. It is noted that Shishido does teach that the carrier material (17a, 16b) comprises woven fabric (16b) and a shock absorbing member (17a). However, Shishido lacks the teaching for the carrier material to enclose the outer and side faces of the inner layer as recited.
Both Ou Chen and Tang disclose a ball panel construction comprising an inner layer  having inner and outer faces and side faces, an outer layer and a carrier material.  Note Figure 3 and column 7, lines 39-55 of Ou Chen disclosing a cushion pad (114) of foam material, a lining layer (113) of fabric material and a cover layer (112).  Note Figures 7(i), (7j) and column 8, lines 49-61 of Tang disclosing a cushion pad (17) of foam material, a fabric material (18) and a cover layer (16).  Both teachings show that it is known in the art of sports balls to have the carrier material disposed between the inner and outer layer (i.e., the lining layer (113) of Ou Chen and the fabric material (18) of Tang) to be disposed such that it entirely encloses the outer face and side faces of the inner layer.  It would have been obvious to one of ordinary skill in the art to have the carrier material (17a, 16b) of Shishido extend as shown in Figure 3 of Ou Chen or Figures 7(i), 7(j) of Tang in order to improve the adhesion between the outer layer (14, 16a) and the carrier material (17a, 16b) by increasing the bonded surface areas or to provide an alternative structure for adhering the layers of a panel together. It is noted that Shishido states that the folded portion (19) is bonded to the thickness adjusting member (15).
Regarding the limitation for the inner face of the inner layer to comprise a texture, Fushihara reveals that it is well-known in the art of sports balls to provide a textured surface for the surfaces in order to promote adhesion. Note paragraph [0044] of Fushihara. It would have been obvious to one of ordinary skill in the art to roughen the surface of the layers in the ball of Shishido in order to promote adhesion between the various layers of the ball.
Regarding the limitation for the molding to be three-dimensional molding, it is noted that Shishido states that the cover panel (6) can be made from a synthetic leather (5:1-3), however, Shishido does not state that that the inner and outer lays are three dimensionally molded layers as recited. Taniguchi reveals that it is known in the art of soccer balls to form the cover panels of the soccer balls by three dimensional molding. Note Figures 5A-5F and paragraphs [0041]- [0044] of Taniguchi teaching that the panels may be formed by a three dimensional molding process. It would have been obvious to one of ordinary skill in the art to form the cover panels of Shishido by a three dimensional molding process as taught by Taniguchi in order to improve the interconnection of the panels and also provide improved resistance to undesirable moisture penetration. Note paragraph [0045] of Taniguchi.  Further, it is noted that the claim 23 is a product-by-process claim. Note MPEP 2113. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." fa re Thorpe, 777 F.2d 6935, 698, 227 USPQ 64, 966 (Ped. Cir. 1985).  Here, the end products of both instant claim 23 and the combination of Shishido in view of Fushihara, Taniguchi and Ou Chen or Tang are the same, and thus, the claim is unpatentable even if the prior product was made by a different process.
Regarding claim 24, Shishido teaches a soccer ball comprising a plurality of panels. 
Regarding claim 27, Shishido teaches for the inner side of the carrier material (17a, 16b) to comprise a textile material (16b).  Further, the combination of Shishido in view of Fushihara teaches texturing of the surfaces in order to promote adhesion of the surfaces. The textured portions of the carrier material would obviously be capable of creating reflection to some extent and thus defines a reflecting portion. It is noted that the claim does not quantify the amount of reflection that the portion performs and thus, a simple roughening up of the surface as suggested by Fushihara meets the claim limitation.
Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477), and Tang (7,749,116) or Ou Chen (6,663,520), each further in view of Lai (5,320,345). Regarding claim 4, the combination of Shishido in view of Fushihara, Taniguchi and Tang or Ou Chen lacks the teaching for the second layer (14) to comprise a transparent material as recited. Lai reveals that it is known in the art of game balls to provide a transparent cover panel for the game ball in order to allow the user to see the layers beneath the cover layer. Note column 1, lines 20-25 and column 2, line 67 through column 3, line 7 of Lai. It would have been obvious to one of ordinary skill in the art to form the second layer of Shishido from a transparent material in order to allow the user to view the layers of the ball beneath the cover layer. It is noted that Lai teaches that the cover material may comprise EPDM which is obviously capable of preventing abrasion of the panel to some extent.
 Regarding claim 26 , the combination of Shishido in view of Lai teaches the transparent portion for the outer layer as recited.  Regarding the limitation for the reflecting portion of the carrier material, Fushihara teaches texturing of the surfaces in order to promote adhesion of the surfaces. The textured portion on the carrier material would obviously be capable of creating reflection to some extent and thus defines a reflecting portion. It is noted that the claim does not quantify the amount of reflection that the portion performs and thus, a simple roughening up of the surface as suggested by Fushihara meets the claim limitation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Tang (7,749,116).  Regarding claim 6, Tang reveals that it is known in the art of sports balls comprising a synthetic leather cover to use thermoplastic polyurethane. Note column 5, lines 53-60. It would have been obvious to one of ordinary skill in the art to use thermoplastic polyurethane as the cover material for the ball of Shishido in order to take advantage of that material’s physical characteristics such as durability.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Ou Chen (6,663,520) and further in view of Tang (7,749,116).  Regarding claim 6, the combination of Shishido in view of Fushihara, Taniguchi and Ou Chen teaches a polyurethane cover for the sports ball but lacks the teaching for the polyurethane to be a thermoplastic polyurethane.
Tang reveals that it is known in the art of sports balls comprising a synthetic leather cover to use thermoplastic polyurethane. Note column 5, lines 53-60. It would have been obvious to one of ordinary skill in the art to use thermoplastic polyurethane as the cover material for the ball of Shishido in order to take advantage of that material’s physical characteristics such as durability.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Tang (7,749,116) or Ou Chen (6,663,520), each further in view of Nurnberg (US 2010/0255940). Regarding claim 15, the combination of Shishido in view of Fushihara teaches a carrier material comprising a film formed from polyester, polyvinyl chloride, polyethylene or polypropylene. Note column 6, lines 31-40 of Shishido. However, the combination does not teach that the film may be formed from the materials as recited. Nurnberg reveals that it is known in the art of game balls to use films comprising thermoplastic polyurethane or polyurethane or polyamide or polyvinyl chloride. Note paragraph [0025] of Nurnberg. It would have been obvious to one of ordinary skill in the art to replace the polyurethane film as taught by Shishido with a thermoplastic polyurethane film in order to take advantage of that material’s known physical characteristics.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Tang (7,749,116) or Ou Chen (6,663,520), each further in view of Nurnberg (US 2010/0255940) and Chuang (US 2017/0087418). Regarding claim 16, the combination of Shishido in view of Fushihara teaches a second layer (17a) for the carrier material which is made from a polyurethane foam. Note column 6, lines 8-15 of Shishido. However, Shishido does not state that the polyurethane is a thermoplastic.
Chuang reveals that it is known in the art of game balls to use thermoplastic polyurethane foam. Note the Abstract of Chuang. It would have been obvious to one of ordinary skill in the art to use a thermoplastic polyurethane foam for the second layer of the carrier material in the ball of Shishido in order to take advantage of that material’s well known physical characteristics.
Regarding claim 17, the combination of Shishido in view of Fushihara teaches texturing of the surfaces in order to promote adhesion of the surfaces. The texturing on the second layer would obviously be capable of creating reflection to some extent and thus defines a reflecting layer. It is noted that the claim does not quantify the amount of reflection that the layer performs and thus, a simple roughening up of the surface as suggested by Fushihara meets the claim limitation.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Tang (7,749,116), further in view of Lai (5,320,345).  Regarding claim 25, note the rejection of claims 4 and 6 as these claims recite substantially similar limitations.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Ou Chen (6,663,520), further in view of Tang (7,749,116) and Lai (5,320,345).  Regarding claim 25, note the rejection of claims 4 and 6 as these claims recite substantially similar limitations.  
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that the amendment to the claim further defining the carrier material as entirely enclosing the outer face and side faces of the inner layer is not taught by the combination of references.  These remarks have been fully considered but are deemed to be moot as the reference to Hussain has been removed from the instant rejection.  It is noted that the references to Ou Chen and Tang have been applied to the rejection of claim 1 as set forth above.  Both Ou Chen and Tang teach a ball panel construction comprising an inner layer  having inner and outer faces and side faces, an outer layer and a carrier material.  Note Figure 3 and column 7, lines 39-55 of Ou Chen disclosing a cushion pad (114) of foam material, a lining layer (113) of fabric material and a cover layer (112).  Note Figures 7(i), (7j) and column 8, lines 49-61 of Tang disclosing a cushion pad (17) of foam material, a fabric material (18) and a cover layer (16).  Both teachings show that it is known in the art of sports balls to have the carrier material disposed between the inner and outer layer (i.e., the lining layer (113) of Ou Chen and the fabric material (18) of Tang) such that it entirely encloses the outer face and side faces of the inner layer.  It would have been obvious to one of ordinary skill in the art to have the carrier material (17a, 16b) of Shishido extend as shown in Figure 3 of Ou Chen or Figures 7(i), 7(j) of Tang in order to improve the adhesion between the outer layer (14, 16a) and the carrier material (17a, 16b) by increasing the bonded surface areas or to provide an alternative structure for adhering the layers of a panel together. It is noted that Shishido states that the folded portion (19) is bonded to the thickness adjusting member (15).
Regarding the reference to Taniguchi, the applicant contends that this combination is based on impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Taniguchi reveals that it is known in the art of sports balls to form the panels of the sports ball by three-dimensional molding techniques.  Taniguchi states that this method of production overcomes the disadvantages of known methods.  Note paragraph [0011].  Thus, it would have been obvious to one of ordinary skill in the art to form the panels as taught by Shishido by three dimensional molding techniques in order to address the disadvantages of known methods.  Further, note paragraph [0045] of Taniguchi stating that his method which uses three dimensional molding provides improved resistance to undesirable moisture penetration through the outer layer.  
Regarding new claim 25, it is noted that the reference to Hussain has been removed from the instant rejections and thus, those remarks are deemed to be moot.  Further, regarding the applicant’s argument that one of ordinary skill in the art would not combine the teachings of six references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711